       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 1 of 21



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                         §
 IN RE:                                  §
                                         §
 STEPHANIE HENRY                         §   Case No. 13-30519
                                         §   Chapter 13
          Debtor.                        §
                                         §
                                         §
                                         §
 STEPHANIE HENRY, on behalf of herself   §
 and all others similarly situated,      §
                                         §
          Plaintiffs,                    §
                                         §
 v.                                      §   Adversary No. 18-03154
                                         §
 EDUCATIONAL FINANCIAL                   §
 SERVICES, A DIVISION OF WELLS           §
 FARGO BANK, N.A.,                       §
                                         §
          Defendant.                     §


______________________________________________________________________________

       DEFENDANT EDUCATION FINANCIAL SERVICES, A DIVISION OF
     WELLS FARGO BANK, N.A.’S MOTION FOR A STAY PENDING APPEAL
______________________________________________________________________________

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT,
YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE,
THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


MOTION FOR STAY PENDING APPEAL                                            PAGE 1
        Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 2 of 21



TO THE HONORABLE DAVID R. JONES, BANKRUPTCY JUDGE:

       Defendant Education Financial Services, a Division of Wells Fargo Bank, N.A.,

(incorrectly named as “Educational Financial Services”) (“Wells Fargo”), files this Memorandum

of Law in Support of Its Motion for a Stay Pending Appeal pursuant to Federal Rule of Bankruptcy

Procedure 8007 and 11 U.S.C. § 105. For the following reasons Wells Fargo respectfully requests

this Court stay this adversary proceeding pending the appeal of its Order (“Arbitration Order”)

denying Wells Fargo’s Motion to Stay and to Compel Arbitration and, Alternatively, to Dismiss

Complaint (Dkt. 10) (the “Arbitration Motion”).

                                PRELIMINARY STATEMENT

       Wells Fargo appealed this Court’s Arbitration Order as a matter of right under section

16(a)(1) of the Federal Arbitration Act, 9 U.S.C. § 1, et seq. (the “FAA”). The Court certified the

Arbitration Order for direct appeal to the Fifth Circuit, recognizing the need for the Fifth Circuit’s

guidance in light of “the importance of the matters that are subject of [the] proceeding”. The Fifth

Circuit has since taken the appeal (No. 18-20809) and these significant issues are fully briefed.

       The Court should stay this adversary proceeding pursuant to Federal Rule of Bankruptcy

Procedure 8007 pending the appeal of the Arbitration Order. The factors applied by courts in the

Fifth Circuit to determine whether a bankruptcy court should exercise its power to stay under Rule

8007 all favor granting this motion. Wells Fargo will suffer irreparable injury if this adversary

proceeding is not stayed.

       Wells Fargo’s appeal also presents novel and substantial legal issues of first impression.

The Supreme Court’s decision in Epic Systems Corp. v. Lewis, 138 S.Ct. 1612 (2018) imposes a

heavy burden on parties seeking to avoid arbitration based on alleged statutory conflicts when the

Federal Arbitration Act (“FAA”) applies. A stay would merely maintain the status quo, which the




MOTION FOR STAY PENDING APPEAL                                                                 PAGE 2
            Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 3 of 21



Supreme Court has advised is an important consideration in granting a stay, and would not harm

Plaintiff. Moreover, considering the specific circumstances and implications of this case, granting

a stay would promote the FAA’s mandated public policy of conserving judicial resources.

           Accordingly, the Court should stay this adversary proceeding pending appeal of the

Arbitration Order.

                                          FACTUAL BACKGROUND

           In November 2002 Plaintiff Stephanie Henry (“Plaintiff”) obtained a student loan from

Wachovia Bank of Delaware, N.A., by entering into an Educaid® Select Access Loan –

Application and Promissory Note (the “Note”; the obligations created by the Note are referred to

as the “Loan”)). (Doc. 1 ¶ 19).1 Wells Fargo is the successor to Wachovia Bank of Delaware,

N.A.’s interest under the Note. (Doc. 1 ¶ 20). The Note contains the following arbitration clause:

                    14. Arbitration. Any controversy or claim arising out of or related to
                    this Note, or an alleged breach of this Note, shall be settled by
                    arbitration in accordance with the Commercial Arbitration Rules of
                    the American Arbitration Association. Judgment upon the
                    arbitration award may be entered in any court having jurisdiction.

(Doc. 10.) Plaintiff alleges she used the Loan proceeds to attend the Ultrasound Diagnostic School

in Houston in 2002. (Doc. 1 ¶ 19).

           On February 1, 2013, Plaintiff filed a voluntary petition for relief under Chapter 13 of the

Bankruptcy Code in this Court commencing Bankruptcy Case No. 13-30519. (Doc. ¶ 1.) On

February 14, 2013, Wells Fargo filed a proof of claim in the amount of $10,063.29. (id., Doc. 1,

Sch. F; Doc. 1 ¶¶ 23-24.) Plaintiff did not object to Wells Fargo’s proof of claim, file an adversary

proceeding seeking a discharge of her student loan debt as an “undue hardship” under 11 U.S.C.

§523(a)(8), or otherwise request a declaration regarding whether her debt with Wells Fargo was



1
    Unless stated otherwise, all citations to the record reference docket entries in Adversary Case No. 18-03154.


MOTION FOR STAY PENDING APPEAL                                                                                  PAGE 3
            Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 4 of 21



dischargeable during her Bankruptcy Case. On May 17, 2018, this Court entered an “Order of

Discharge” pursuant to 11 U.S.C. § 1328(a) (the “Discharge Order”), which specifically notes

some debts are not discharged – providing student loan debts as an example. (id., Doc. 168.)

           On June 12, 2018, Plaintiff filed this adversary proceeding to determine whether her pre-

petition student loan debt owed to Wells Fargo was excepted from discharge under 11 U.S.C.

§ 523(a)(8), and if not, whether Wells Fargo is liable under 11 U.S.C. §§ 105 and 524 for actions

that Plaintiff contends violated the Bankruptcy Code’s statutory discharge injunction. (Doc. 1.)

Wells Fargo moved to stay the adversary proceeding and to compel arbitration under 9 U.S.C. §§

3 and 4. (Doc. 10.) After this Court denied Wells Fargo’s Arbitration Motion, Wells Fargo

appealed the Arbitration Order under 9 U.S.C. §16(a)(1) and 28 U.S.C. §158. (Doc. 43.) Wells

Fargo also filed a Petition for Permission to Appeal under 28 U.S.C. §158(d)(2), seeking direct

appellate review in the Fifth Circuit, which this Court directly certified. (Doc. 41.) The Fifth

Circuit granted Wells Fargo’s Petition on December 12, 2018.

           Wells Fargo filed its Appellant’s Brief on March 6, 2019. Plaintiff filed her Appellee’s

Brief on April 5, 2019. Wells Fargo’s Reply Brief was filed April 26, 2019. The National

Consumer Bankruptcy Rights Center, National Association of Consumer Bankruptcy Attorneys,

and Professor Jay L. Westbrook Filed an amicus brief on April 12, 2019. In the five months

following Wells Fargo’s appeal of the Arbitration Order, Plaintiff took no substantive action in the

adversary proceeding. On April 9, 2019, however, Plaintiff elected to serve significant discovery

requests on Wells Fargo, which includes six interrogatories, forty-three document requests, and

thirty-eight requests for admission, covering a purported “relevant time period” of nearly fifteen

years.2 Although Plaintiff purported to list only six interrogatories, Interrogatory No. 1, alone,



2
    A true and correct copy of the discovery requests is attached as Exhibit A.


MOTION FOR STAY PENDING APPEAL                                                               PAGE 4
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 5 of 21



contains twenty-eight separate and independent requests for information, calling upon Wells Fargo

to:

              [i]dentify any Loan associated with Plaintiffs [defined to be the
              unknown, and unnamed members of the putative class that Plaintiff
              seeks to represent], including but not limited to Stephanie Henry,
              with which You have any connection, and, for each such Loan, state:

              a. The nature of Your connection to the Loans (e.g., lender,
              originator, owner, servicer, etc.);

              b. The lender or originator of the initial Loans;

              c. Any and all guarantors of the Loans, regardless of whether a
              guarantor is still associated with or not with the Loans, and/or has
              been added as a guarantor since the Loan’s origination date;

              d. the current owner of the Loans;

              e. The recipient of the initial Loans (e.g., whether was it given
              directly to the Plaintiffs or to their learning institutions);

              f. The borrowers’ names, addresses, telephone numbers, email
              addresses, birthdates, and last 4 digits of their social security
              numbers;

              g. The co-borrowers’ names, addresses, telephone numbers, email
              addresses, birthdates, and last 4 digits of their social security
              numbers;

              h. The co-signers’ names, addresses, telephone numbers, email
              addresses, birthdates, and last 4 digits of their social security
              numbers;

              i. Any numerical or other type of identifier associated with the
              Loans;

              j. The name of the institution (sic) which Plaintiffs were to attend in
              connection with the loan;

              k. Whether the institution (sic) which Plaintiffs were to attend were
              Title IV-Qualified Institutions at the time of origination of the Loan,
              and whether they are Title IV-Qualified Institutions currently;




MOTION FOR STAY PENDING APPEAL                                                            PAGE 5
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 6 of 21



             l. The name of the Loan program and/or Loan product under which
             the Plaintiffs borrowed the funds;

             m. The Cost of Attendance of the Title IV-Qualified Institution for
             each year that Plaintiffs received the Loans;

             n. The origination date of the initial Loans;

             o. The origination amount of the initial Loans;

             p. The current status of the Loans (e.g. active, in forbearance, in
             deferment, delinquent, in default, written off, charged off, etc.);

             q. The current outstanding principal balance of the Loans;

             r. The current outstanding interest balance of the Loans;

             s. The current outstanding fees, service charges or other additional
             costs attributed the Loans;

             t. Whether the Loan was eligible for an IRS Form 1098-E;

             u. The date each Plaintiff filed for Bankruptcy;

             v. The date of the entry of each of Plaintiffs’ Bankruptcy discharges;

             w. Bankruptcy status (e.g. discharged in bankruptcy or not);

             x. The amount of interest, principal and any fees, service charges or
             other additional costs collected by You or by a different entity on
             Your behalf, in connection with the Loans since entry of Plaintiffs’
             Bankruptcy discharges;

             y. The dates of any attempts to collect and the amounts collected for
             the Loans since entry of Plaintiffs’ Bankruptcy discharges;

             z. Whether the money lent was for the purpose of attendance at a
             Title IV-Qualified Institution;

             aa. Whether the money lent was for Qualified Education Expenses;
             and

             bb. Whether the Loans were Non-Qualified Education Loans as
             defined herein.




MOTION FOR STAY PENDING APPEAL                                                        PAGE 6
         Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 7 of 21



(See Ex. A at 9-11.)3

        A number of the forty-three document requests are not even restricted to Plaintiff and/or

the putative class, but are directed to undefined “borrowers” generally. See e.g., id., at 17-18 (RFP

No. 30: “Please produce all correspondence between You and any collection agencies or services

regarding engaging in collection efforts against borrowers who have filed for Bankruptcy”); (RFP

No. 31: “Please produce all documents You provided to any collection agencies or services

regarding engaging in collection efforts against borrowers who had filed for Bankruptcy during

the Relevant Period”); (RFP No. 36: “Please produce all documents that pertain to any stipulation,

affirmation, or agreement entered into by You that a loan on which You were attempting to collect

was discharged in Bankruptcy”); (RFP No. 37: Please produce any documents used by or otherwise

relied upon by You regarding Your (i) collection efforts for borrowers that declared Bankruptcy;

or (collection efforts made against a borrower following the entry of a discharge order in

Bankruptcy”).

        Moreover, the process to determine who falls within the definition of “Plaintiffs” and

“Class Members” would be a massive undertaking just to determine whose information should be

included within the discovery responses. These terms are defined as:

                 “Stephanie Henry on behalf of herself and all others similarly-
                 situated, with Non-Qualified Education Loans originated, owned,
                 serviced, or collected by Defendant, Educational Financial Services
                 (sic), A Division of Wells Fargo Bank, N.A., who received a
                 discharge in any of the United States Judicial Districts in a
                 Bankruptcy case filed after April 20, 2005 (similarly-situated
                 individuals sometimes referred to as “Putative Class Members”) and
                 their attorneys, consultants, investigators, and all individuals and
                 entities acting on their behalf or pursuant to their direction.”




3
 Plaintiff includes a document request for similar information with a similar number of subparts. (See Ex. A at 18-
19.)


MOTION FOR STAY PENDING APPEAL                                                                             PAGE 7
        Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 8 of 21



(See Ex. A at 7.) The discovery demands also define “Non-Qualified Education Loans” as “those

private Non-Qualified Education Loans which are not Qualified because their purpose was to pay

for expenses at a non-Title IV-Qualified Institution” and define “Qualified Education Loan” as

having “the same meaning as found in Internal Revenue Code 221(d), as incorporated into the

Bankruptcy Code in 11 U.S.C. § 523(A)(8)(B).” Id. at 8. Plaintiff further defines “Qualified

Education Expense” as “any expense that is used for the cost of attendance at a qualified

educational institution, as that cost of attendance is calculated by the Title IV-Qualified Institution

and reported to the United States Department of Education” and define “Title IV-Qualified

Institution” to “mean a learning institution that has eligibility to participate in the Federal student

financial assistance programs administered by the Department of Education under Title IV of the

Higher Education Act of 1965 as amended.” Id.

       In sum, Plaintiff’s recent discovery demands appear to encompass every document,

communication, and byte of electronic data concerning every student loan that Wells Fargo has

ever originated or serviced, along with extensive information regarding all of Wells Fargo’s loans,

regardless of purpose. See Ex. A, generally. The cost of providing this information to Plaintiff is

massive.

                                      LEGAL ARGUMENT

  I.   Federal Rule of Bankruptcy Procedure 8007 Justifies a Stay Pending Appeal.

       The Court should stay this adversary proceeding under Rule 8007 of the Federal Rules of

Bankruptcy Procedure. Rule 8007 authorizes a bankruptcy court to enter a stay or any other

appropriate orders during the pendency of an appeal of the court’s order. See Fed. R. Bankr. P.

8007(a), (e). The decision to grant a stay pending appeal of an order is committed to the sound

discretion of the court. See In re Dernick, 2019 WL 236999, at *2 (Bankr. S.D. Tex. January 16,




MOTION FOR STAY PENDING APPEAL                                                                  PAGE 8
        Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 9 of 21



2019) (citing Arnold v. Garlock, Inc., 278 F.3d 426, 438-39 (5th Cir. 2001) (noting “the Fifth

Circuit has instructed lower courts to use discretion when deciding whether or not to grant a stay

pending appeal.”)

        To grant a stay under Rule 8007, bankruptcy courts consider the following four factors:

“(1) a likelihood of success on the merits; (2) an irreparable injury if the stay is not granted; (3)

that the stay will not substantially harm the other parties; and (4) that the stay will serve the public

interest.” Zehr v. Osherow, No. 5:18-cv-355, 2019 WL 266973, at *2 (W.D. Tex. Jan. 17, 2019);

In re First S. Sav. Ass’n, 820 F.2d 700, 709 (5th Cir. 1987). “The first two factors . . . are the most

critical.” Barber v. Bryant, 833 F.3d 510, 511 (5th Cir. 2016) (citing Nken v. Holder, 556 U.S.

418, 434 (2009). Also, “the maintenance of the status quo is an important consideration in granting

a stay.” Nken, 556 U.S. at 427 (citing Dayton Board of Education v. Brinkman, 439 U.S. 1358,

1359 (1978)). Ultimately, the question “whether proceedings should be stayed until the appeal

regarding arbitrability has been resolved” is decided “on a case-by-case basis.” Weingarten Realty

Inv’rs v. Miller, 661 F.3d 904, 908 (5th Cir. 2011).

        A. Wells Fargo Will Suffer Irreparable Harm Without a Stay.

        Should litigation proceed while Well Fargo’s appeal is pending, it will suffer irreparable

harm that far outweighs any possible inconvenience to Plaintiff because, absent a stay, Wells Fargo

would certainly be deprived of its right to arbitrate. This is especially evident in light of Plaintiff’s

recent significant discovery demands.

        As recognized in this Circuit, “[b]y definition, ‘irreparable injury’ is that for which

compensatory damages are unsuitable.” Zehr, 2019 WL 266973, at *3 (quoting Wildmon v.

Berwick Universal Pictures, 983 F.2d 21, 24 (5th Cir. 1992)); Deerfield Med. Ctr. v. City of

Deerfield Beach, 661 F.2d 328, 338 (5th Cir. 1981) (“An injury is ‘irreparable’ only if it cannot be




MOTION FOR STAY PENDING APPEAL                                                                    PAGE 9
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 10 of 21



undone through monetary remedies.”) In this context and in contrast to other circumstances in

which “monetary expenses incurred in litigation are normally not considered irreparable, it is a

unique situation where these expenses are incurred pending an appeal of an order refusing to

compel arbitration.” Sample v. Brookdale Senior Living Cmtys., Inc., No. 11-cv-5844, 2012 WL

195175, at *2 (W.D. Wash. Jan. 23, 2012) (finding “in the limited context of an interlocutory

appeal of the order refusing to compel arbitration, defendant would be irreparably harmed if the

court did not enter a stay.”); MC Asset Recovery, LLC v. Castex Energy, Inc., No. 07-cv-076, 2009

WL 10674184, at *1 (N.D. Tex. June 19, 2009) (assuming whether to stay pending the appeal of

an order denying arbitration is discretionary, but concluding that “[i]f a stay is not granted and

Defendants succeed on their appeal, the parties will have needlessly suffered additional litigation

expense.”) “By authorizing an interlocutory appeal from a denial of arbitration, [the FAA]

evidences a congressional determination that a wrongful denial of the right to have the case sent

promptly to arbitration is a harm that cannot be adequately remedied by an appeal at the end of the

case.” Meyer v. Kalanick, 203 F. Supp. 3d 393, 396 (S.D.N.Y. 2016); Kan. Gas & Elec. Co. v.

Westinghouse Elec. Corp., 861 F.2d 420, 422 (4th Cir. 1988).

       Absent a stay, Wells Fargo will be effectively deprived of the cost and efficiency benefits

attendant to arbitration, and would suffer excessive class-wide discovery costs that would be a

“harm that cannot be adequately remedied”. Meyer, 203 F. Supp. 3d at 396. Notably, counsel for

Plaintiff here has conceded this point in a similar case brought against Wells Fargo in the

Bankruptcy Court for the District of New Jersey. See Knepp v. Educational Financial Services, a

Division of Wells Fargo Bank, N.A., No. 18-01389, (Bankr. D.N.J.) Doc. 47 at 8

(“acknowledge[ing] [Wells Fargo’s] case law holding that litigation while an appeal of the denial




MOTION FOR STAY PENDING APPEAL                                                             PAGE 10
         Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 11 of 21



of arbitration is pending can amount to harm . . . .” (emphasis added)).4 The New Jersey

bankruptcy court agreed. See No. 18-01389, Doc. 65-2 at 42:9-11 (staying action pending appeal

of its order denying Wells Fargo’s motion to compel arbitration and noting that “[a]s to the harm

to the Bank, if it’s forced to litigate and continue to litigate this case, there’s a lot of potential harm

if the arbitration did apply.”)

         Although the Fifth Circuit has rejected a bright line rule to stay a civil action pending appeal

of a motion to compel arbitration based only upon the argument that “arbitration ensures

substantial speed and cost savings”, it has recognized the validity of the additional “harm”

argument raised in Trefny v. Bear Stearns Sec. Corp., 243 B.R. 300, 309 (S.D. Tex. 1999). There,

in granting a stay pending appeal, “the court included the additional argument that [defendant

bank] would have been forced to engage in discovery absent a stay, which would cause irreparable

injury because such discovery could jeopardize its right to arbitrate.” Weingarten Realty Investors,

661 F.3d at 913 (citing Trefny, 243 B.R. at 309).5 The Fifth Circuit observed that having to

participate in such discovery, “with the potential cost increases, may be an irreparable injury. . . .”

Id. (further noting that “where parties contracted for arbitration to limit discovery of sensitive

information,” the argument regarding discovery is even stronger.); see also Archer & White Sales,

Inc. v. Henry Schein, Inc., No. 12-cv-572, 2017 WL 661768, at *3 (E.D. Tex. Feb. 17, 2017)

(observing that “the Fifth Circuit in Weingarten Realty Investors left open the possibility that

discovery that could jeopardize the movant’s right to arbitrate, when added to the potential cost



4
  The bankruptcy court’s decision in Knepp is currently on appeal to the United States District Court for the District
of New Jersey, and the bankruptcy court has stayed that case based, inter alia, on the Rule 8007 factors, pending
appeal. (No. 18-01389, Doc. 62.)
5
  It is worth noting that there exists a circuit split on the question of whether the filing of an appeal under § 16 of the
FAA automatically divests the district (or bankruptcy) court of jurisdiction over further proceedings. The majority of
circuits, including the Third, Fourth, Seventh, Tenth, Eleventh, and D.C. Circuit, as well as all district courts in the
Sixth Circuit, hold in the affirmative. Accordingly, in those courts, Plaintiff would be jurisdictionally barred from
even serving the discovery here.


MOTION FOR STAY PENDING APPEAL                                                                                   PAGE 11
        Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 12 of 21



increases brought about by litigating in court, could be an irreparable injury”); see also Kubala v.

Supreme Prod. Services, Inc., 15-cv-116, 2016 WL 7971340, at *1 (S.D. Tex. July 25, 2016)

(staying all aspects of plaintiffs’ claims, including discovery, pending resolution of interlocutory

appeal of district court’s determination that plaintiffs were not bound by arbitration agreement).

        Here, after five months of inaction, with the appeal then nearly fully briefed, Plaintiff

served on Wells Fargo abusively overbroad discovery demands described at pp. 5-9, above. Also

as noted above at pp. 8-9, several of the “definitions” contained in Plaintiff’s discovery demands

require Wells Fargo to follow a trail of statutory references to determine whether any particular

student loan falls within Plaintiff’s self-definition. To follow the chain of statutory references

would require Wells Fargo to undertake significant individualized inquiries which entail disputed

legal conclusions just to determine whether an individual loan might fall within Plaintiff’s

definitions. Said differently, Plaintiff demands Wells Fargo to perform a massive review of its

files and accept Plaintiff’s self-defined statutory construct so that she can pursue class-wide

damages claims.6

        The Parties’ Arbitration Agreement does not anticipate such absurdly broad discovery.

Instead, it contemplates a two-party – not a class – arbitration and incorporates the AAA

Commercial Arbitration Rules, which were designed to achieve an efficient and economical

resolution of the dispute.7 While Wells Fargo’s request for arbitration is on appeal it is facing the

significant burden of class-wide discovery and defense of class-wide claims. To allow class-wide

discovery under the Arbitration Agreement here will injure substantive rights that cannot be




6
   Wells Fargo incorporates by reference its Motion for Protection from Discovery, which is being filed
contemporaneously herewith.
7
  For example, the AAA Commercial Arbitration Rules do not provide for serving requests for admission. Plaintiff
just served thirty-eight requests for admission on Wells Fargo.


MOTION FOR STAY PENDING APPEAL                                                                         PAGE 12
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 13 of 21



repaired post-appeal. As the Supreme Court has observed, an agreement to authorize class

arbitration may not be implied solely from the agreement to arbitrate:

               An implicit agreement to authorize class-action arbitration,
               however, is not a term that the arbitrator may infer solely from the
               fact of the parties’ agreement to arbitrate. This is so because class-
               action arbitration changes the nature of arbitration to such a degree
               that it cannot be presumed the parties consented to it by simply
               agreeing to submit their disputes to an arbitrator. In bilateral
               arbitration, parties forgo the procedural rigor and appellate review
               of the courts in order to realize the benefits of private dispute
               resolution: lower costs, greater efficiency and speed, and the ability
               to choose expert adjudicators to resolve specialized disputes. . . . But
               the relative benefits of class-action arbitration are much less assured,
               giving reason to doubt the parties’ mutual consent to resolve
               disputes through class-wide arbitration.”

See Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 686-87 (2010) (further noting that

“it follows that a party may not be compelled under the FAA to submit to class arbitration unless

there is a contractual basis for concluding that the party agreed to do so” and “[w]e think that the

differences between bilateral and class-action arbitration are too great for arbitrators to presume,

consistent with their limited powers under the FAA, that the parties’ mere silence on the issue of

class-action arbitration constitutes consent to resolve their disputes in class proceedings.”) Just

days ago the Supreme Court bolstered its holding in Stolt-Nielsen, stating definitively that “[c]ourts

may not infer from an ambiguous agreement that parties have consented to arbitrate on a classwide

basis.” Lamps Plus, Inc. v. Varela, 587 U. S. __ (2019). Accordingly, the Court held “[l]ike

silence, ambiguity does not provide a sufficient basis to conclude that parties to an arbitration

agreement agreed to ‘sacrifice[] the principal advantage of arbitration.’” Lamps Plus, Inc., 587

U.S. __ (quoting AT&T Mobility LLC v. Concepcion, 563 U. S. 333, 348 (2011)). Not only does

the Arbitration Agreement here not explicitly allow for class arbitration, it requires arbitration of

“[a]ny controversy or claim arising out of or related to this Note, or an alleged breach of this Note”.




MOTION FOR STAY PENDING APPEAL                                                                 PAGE 13
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 14 of 21



(Doc. 10.) The clause focuses on arbitration relating to “this Note,” not other parties’ notes, and

even if construed as ambiguous (which it is not), the Supreme Court rejects any inference that the

Parties agreed to arbitrate on a classwide basis. Thus, if the case is sent to an arbitrator, Wells

Fargo would not suffer the burden of responding to these requests.

       Wells Fargo also would suffer the harm of being deprived of the opportunity to have the

arbitrator decide whether to allow class arbitration – a critical legal issue that would need to be

decided by the arbitrator prior to any class discovery. See Green Tree Fin. Corp. v. Bazzle, 539

U.S. 444, 451 (2003) (finding that under the parties’ agreement, “the question—whether the

agreement forbids class arbitration—is for the arbitrator to decide [because] [t]he parties agreed to

submit to the arbitrator ‘[a]ll disputes, claims, or controversies arising from or relating to this

contract or the relationships which result from this contract’” (alteration in original) (emphasis

omitted) (quoting arbitration clause)); Petrofac, Inc. v. DynMcDermott Petroleum Operations Co.,

687 F.3d 671, 675 (5th Cir. 2012) (explaining that when the arbitration rules provide the arbitration

panel with authority to determine the scope of its own jurisdiction, questions concerning

arbitrability should be made by the arbitration panel); Hendricks v. UBS Fin. Servs., Inc., 546 F.

App’x 514, 519 (5th Cir. 2013) (“[W]e leave for the FINRA arbitration panel to decide whether

the class waiver requires the Plaintiffs to arbitrate on an individual basis.”) To proceed forward

with this adversary proceeding against Wells Fargo during the pendency of its appeal of the

Arbitration Order – especially if Wells Fargo is compelled to participate in the significant

discovery demands made upon it – amounts to a “harm that cannot be adequately remedied”.

       B. Wells Fargo Meets the “Likelihood of Success on the Merits” Standard for a Stay
          Pending Appeal, and Its Appeal Raises Substantial, Serious, and Novel Issues.

       In considering the “likelihood of success on the merits” prong, “a movant need only present

a substantial case on the merits when a serious legal question is involved and show that the balance



MOTION FOR STAY PENDING APPEAL                                                               PAGE 14
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 15 of 21



of equities weighs heavily in favor of granting the stay.” Zehr, 2019 WL 266973, at *2-3; In re

First South Savings Ass’n, 820 F.2d at 709 n.10 (quoting Ruiz v. Estelle, 650 F.2d 555, 565 (5th

Cir. 1981) (“Ruiz I”). If the appeal involves a question of law that has not been “definitively

addressed by a higher court”, then the burden of showing a likelihood of success on the merits is

more easily satisfied. In re Texas Equip. Co., 283 B.R. 222, 226-27 (Bankr. N.D. Tex. 2002).

Thus, where, as here, the appellant presents a substantial case on the merits when a serious legal

question is involved – especially one that the Fifth Circuit has yet to consider post-Epic Systems –

the balance of the equities weighs heavily in favor of granting the stay.

       This case does not present the run-of-the-mill question of “whether arbitration is required”

between two private parties. See Weingarten Realty Investors, 661 F.3d at 910. Instead, the issue

on appeal to the Fifth Circuit is significant and substantial, as it involves the interplay between the

FAA and the Bankruptcy Code, two important federal statutes, and the effect of arbitration clauses

in consumer agreements, and student loan agreements in particular. It is hard to imagine more

significant civil legal questions. The appeal involves the application of very recent Supreme Court

precedent – requiring the Fifth Circuit to reconcile its decisions in In re National Gypsum Co., 118

F.3d 1056 (5th Cir. 1997), and In re Gandy, 299 F.3d 489 (5th Cir. 2002), which hold that a

bankruptcy court has discretion to decline to compel arbitration in adversary proceedings asserting

certain claims under the Bankruptcy Code, with the Supreme Court’s more recent decision in Epic

Systems, which imposes a heavy burden on parties seeking to avoid arbitration to demonstrate a

“clear and manifest” congressional intent to supplant the FAA in favor of another federal statute.

The effect of Epic Systems will soon be addressed by the Fifth Circuit and a district court in the

Third Circuit. This Court’s certification of the issues arising from the Arbitration Order for direct

appeal to the Fifth Circuit recognized the need for the Fifth Circuit’s guidance in light of “the




MOTION FOR STAY PENDING APPEAL                                                                 PAGE 15
         Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 16 of 21



importance of the matters that are subject of [the] proceeding”, and the Fifth Circuit has taken this

appeal. Further, under similar circumstances, Bankruptcy Judge Vincent Papalia of the Bankruptcy

Court for the District of New Jersey just recently stayed a case pending appeal of his order denying

Wells Fargo’s motion to compel arbitration. (No. 18-01389, Doc. 62.) The appeal of Judge

Papalia’s Order pending before the United States District Court for the District of New Jersey and

the appeal this Court certified to the Fifth Circuit involve similar issues. (Compare Doc. 53 with

No. 2:19-cv-05096-CCC (D.N.J.), Docs. 2, 4.) Notably, in staying the case pending appeal, the

bankruptcy court did so not only pursuant to the divestiture rule, but did so pursuant to the Rule

8007 factors. See No. 18-01389 (Bankr. D.N.J.), Doc. 65-2 at 42: 18-20 (finding “the standards

of 8007 were met”).8 As Wells Fargo has shown in its Motion to Compel Arbitration briefing and

its appellate briefing, by this Court’s direct certification to the Fifth Circuit, and by commentary

from other courts and non-parties regarding this case, this appeal raises very serious and substantial

issues and therefore meets the “likelihood of success on appeal” standard.

         Moreover, although Wells Fargo satisfies the “likelihood of success” standard due to the

substantial, serious, and novel issues on appeal, Wells Fargo alternatively satisfies the standard

because, with the utmost respect to this Court and to its Arbitration Order, Wells Fargo submits it

has shown a likelihood that it will actually succeed on the merits of its appeal. See Ruiz I, 650

F.2d at 565 (noting that a movant may satisfy the “likelihood of success” standard by “show[ing]

a ‘probability of success on the merits’”); ODonnell v. Harris Cty., 260 F. Supp. 3d 810, 815 (S.D.

Tex. 2017) (noting that “movants must make a strong showing that [they are] likely to succeed on




8
  In deciding to stay the adversary proceeding pending appeal of his order denying arbitration, New Jersey Bankruptcy
Judge Papalia commented that this Court’s order “certifying the appeal – the direct appeal in the Henry case indicates
that the Court recognizes the importance of the matters that are subject to this proceeding. And that is the – really the
same counsel involved in that case as well, and argued it recently before the Fifth Circuit.” (No. 18-01389 (Bankr.
D.N.J.), Doc. 65-2 at 39:18-23.)


MOTION FOR STAY PENDING APPEAL                                                                                 PAGE 16
         Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 17 of 21



the merits” but “need not always show a ‘probability’ of success on the merits” and instead “need

only present a substantial case on the merits when a serious legal question is involved and show

that the balance of the equities weighs heavily in favor of granting the stay.” (internal citations

omitted)). In its Arbitration Motion Wells Fargo set forth its argument in favor of compelling

arbitration, highlighting Supreme Court precedent and establishing there is no clear and manifest

congressional intent in this instance to disregard the FAA’s mandate to arbitrate Plaintiff’s claims.9

Respectfully, Wells Fargo maintains Epic Systems is clear and cannot be reconciled with this

Court’s decision to follow National Gypsum, which relied on the type of policy concerns the

Supreme Court has consistently rejected, to hold that a bankruptcy court retains discretion to refuse

to stay proceedings and compel arbitration.                   Wells Fargo believes Epic Systems requires

reevaluation of the discretionary standard applied in National Gypsum.

         And while this Court disagrees with Wells Fargo’s position that Epic Systems requires this

Plaintiff’s claims to be arbitrated, the Court has at least implied that post-Epic Systems, the issue

of arbitrability is not an easy one to decide in recognizing the “importance of the matters that are

subject of this proceeding” and directly certifying the question to the Fifth Circuit. The most recent

decision to address the issue is Trevino v. Select Portfolio Servicing, Inc., et al., No. 16-7024, 2019

WL 1090165 (Bankr. S.D. Tex. Mar. 7, 2019), by Judge Rodriguez, which compelled arbitration

of a debtor’s discharge violation claims over an opposition arguing that the Bankruptcy Code

supplanted the FAA. Id. at *1, 14-15. Judge Rodriguez analyzed Epic Systems, In re Nat’l Gypsum

Co., Shearson/American Express v. McMahon, 482 U.S. 220 (1987), and In re Anderson, 884 F.3d

382 (2d Cir. 2018), among other authorities, to ultimately hold that plaintiffs in that case had failed

to meet their “heavy burden” under Epic Systems to show that the Bankruptcy Code overrides the


9
 In the interest of judicial efficiency, Wells Fargo incorporates its briefing in support of its Arbitration Motion. (Doc.
10.)


MOTION FOR STAY PENDING APPEAL                                                                                  PAGE 17
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 18 of 21



FAA. See 2019 WL 1090165, *7-13. Judge Rodriguez compelled arbitration of claims asserted

by the plaintiffs in that case, including alleged discharge violation claims, concluding that it “is

not persuaded that compelling arbitration in the instant case . . . is inadequate to protect the

substantive rights granted by the Bankruptcy Code.” Id. at *13.

       Accordingly, Wells Fargo has shown a sufficient likelihood of success to justify a stay

pending appeal.

       C. Plaintiff Will Not Suffer Any Harm if the Court Stays This Case Pending Appeal.

       In contrast to the demonstrated harm Wells Fargo would suffer if the Court does not stay

this matter, Plaintiff will not suffer harm by a stay. Instead, the Court will merely be maintaining

the status quo, which the Supreme Court has advised is “an important consideration in granting a

stay.” Nken, 556 U.S. at 427. Further, any delay occasioned by Wells Fargo’s appeal of the

Arbitration Order does not result in harm to the Plaintiff. See MC Asset Recovery, LLC v. Castex

Energy, Inc., No. 07-cv-076, 2009 WL 10674184, at *1 (N.D. Tex. June 19, 2009) (noting that

“delay alone” is not enough “to deny a motion to stay pending an non-frivolous appeal.”); Family

Kingdom, Inc. v. EMIF New Jersey Ltd. P'ship, 225 B.R. 65, 75 (D.N.J. 1998) (“[T]here is minimal,

if any, harm to [the non-movant] if the stay during the relatively short time period in which the

Court considers the merits of the appeal is granted.”); see also In re Genesis Health Ventures, Inc.,

367 B.R. 516, 522 (Bankr. D. Del. 2007) (“Given that so much time has already elapsed, it is

doubtful that Plaintiffs will be prejudiced significantly by another delay, provided that it is not

lengthy.”)

       Here, the appeal is fully briefed. A stay of this adversary proceeding will preserve the status

quo and will not harm the Plaintiff while the parties await a Fifth Circuit decision.




MOTION FOR STAY PENDING APPEAL                                                                PAGE 18
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 19 of 21



       D. Staying the Case Pending Appeal of Matters of Public Importance Serves the
          Public Interest.

       Public interest is always served by promoting arbitration. See MC Asset Recovery, LLC,

2009 WL 10674184, at *1 (“[A] stay to allow [d]efendants to appeal regarding their right to

arbitrate serves the public interest.”); see also Neal v. Hardee’s Food Sys., Inc., 918 F.2d 34, 37

(5th Cir. 1990) (noting the strong policy in favor of arbitration); S & T Oil Equip. & Mach., Ltd.

v. Juridica Investments Ltd., No. 11-cv-0542, 2011 WL 864837, at *6 (S.D. Tex. Mar. 10, 2011)

(noting the “liberal federal policy favoring arbitration agreements” and the public interest “favors

denying [plaintiff’s] request to enjoin the arbitration.”); Waguih Siag v. King & Spalding LLP, No.

10-cv-367, 2010 WL 2671580, at *2 (S.D. Tex. June 30, 2010) (“[E]njoining the arbitration

proceedings would disserve the public interest by undermining confidence in arbitration provisions

generally.”); RA Investments I, LLC, No. 04-cv-1565, 2005 WL 6800974, at *6 (N.D. Tex. May

20, 2005) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983))

(“It is well established that the public interest supports a stay pending appeal.”) Through the FAA,

Congress expressed the public importance of favoring arbitration over litigation.            See RA

Investments I, LLC, 2005 WL 6800974, at *6 (“The purpose of the statute was ‘to streamline the

appellate aspect of the litigation process so that parties may realize their arbitration rights at the

earliest possible moment.” (internal quotations omitted)).

       Moreover, because Wells Fargo has established irreparable injury and a likelihood of

success, a stay would inherently serve the public interest. See Am. Tel. & Tel. v. Winback &

Conserve Prog., Inc., 42 F.3d 1421, 1427 n. 8 (3d Cir. 1994) (observing that “it almost always will

be the case that the public interest will favor the [movant]” who “demonstrates both a likelihood

of success on the merits and irreparable injury.”)




MOTION FOR STAY PENDING APPEAL                                                                PAGE 19
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 20 of 21



       Accordingly, under the specific circumstances of this case, granting a stay would promote

the FAA’s mandated public policy of conserving resources. Having satisfied the four elements

required to obtain a stay under Rule 8007, this Court should grant Wells Fargo’s motion.

                                       CONCLUSION

       Wells Fargo respectfully requests this Court enter an order staying this adversary

proceeding pending the outcome of its appeal.

Dated: May 1, 2019                              By: /s/ Thomas A. Connop
                                                   Thomas A. Connop
                                                     Texas Bar No. 04702500
                                                   Robert T. Mowrey
                                                     Texas Bar No. 14607500
                                                   Locke Lord LLP
                                                   2200 Ross Avenue, Suite 2800
                                                   Dallas, Texas 75201
                                                   T: 214-740-8547
                                                   F: 214-756-8547
                                                   Email: TConnop@lockelord.com
                                                   Email: RMowrey@lockelord.com

                                                   Bradley C. Knapp
                                                    Texas Bar No. 24060101
                                                   Locke Lord LLP
                                                   601 Poydras Street, Suite 2660
                                                   New Orleans, Louisiana 70130
                                                   T: 504-558-5210
                                                   F: 504-910-6847
                                                   Email: BKnapp@lockelord.com

                                                   Kurt Lance Krolikowski
                                                    Texas Bar No. 24074548
                                                   Locke Lord LLP
                                                   600 Travis Street, Suite 2800
                                                   Houston, Texas 77002
                                                   T: 713-226-1200
                                                   F: 713-223-3717
                                                   Email: KKrolikowski@lockelord.com

                                                  Attorneys for Wells Fargo




MOTION FOR STAY PENDING APPEAL                                                             PAGE 20
       Case 18-03154 Document 58 Filed in TXSB on 05/01/19 Page 21 of 21



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 1st day of May 2019, a copy of the above and

foregoing was served either electronically by the Clerk of the Court or by electronic mail to:

        Adam Corral                                       Jason W. Burge
        CORRAL TRAN SINGH, LLP                            Kathryn J. Johnson
        1010 Lamar St., Ste., 1160                        FISHMAN HAYGOOD L.L.P.
        Houston, TX 77002                                 201 St. Charles Avenue, 46th Floor
                                                          New Orleans, Louisiana 70170-4600


        Austin Smith                                      Lynn E. Swanson
        SMITH LAW GROUP                                   JONES, SWANSON, HUDDELL &
        3 Mitchell Place                                  GARRISON, L.L.C.
        New York, New York 10017                          601 Poydras Street, Suite 2655
                                                          New Orleans, Louisiana 70130

        Joshua B. Kons                                    George F. Carpinello
        LAW OFFICE OF JOSHUA B. KONS, LLC                 Adam R. Shaw
        939 West North Avenue, Suite 750                  Robert C. Tietjen
        Chicago, IL 60642                                 BOIES SCHILLER FLEXNER LLP
                                                          30 South Pearl St., 11th Floor
                                                          Albany, NY 12207


                                                      /s/ Thomas A. Connop
                                                      Thomas A. Connop


                             CERTIFICATE OF CONFERENCE

       I hereby certify that, on April 12, 2019, I conferred with counsel for Plaintiff regarding the
foregoing Motion. Plaintiff’s counsel indicated that Plaintiff was unwilling to withdraw her
discovery requests.

                                                     /s/ Thomas A. Connop
                                                      Thomas A. Connop




MOTION FOR STAY PENDING APPEAL                                                               PAGE 21
